Citation Nr: 1602100	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  09-16 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide or chemical weapon exposure and as secondary to service-connected hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
November 2006 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).   

The Veteran provided testimony at an August 2009 hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been reviewed and is associated with the claims file.  

This appeal was previously before the Board, most recently in January 2015 at which time it was remanded for an examination and opinion.  As discussed below, the VA opinion provided is not adequate the appeal must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998).     

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claim in January 2015 to obtain a medical opinion that addressed a new theory of entitlement raised by the Veteran; that his diabetes is aggravated by his service-connected hypertension.  In support of his claim, the Veteran and his representative submitted medical literature that discussed how hypertension accelerates the course of microvascular and macrovascular complications of diabetes.  

The Veteran was afforded a VA examination for his diabetes mellitus, type II in April 2015 and an addendum opinion was obtained in August 2015.  The April 2015 examiner noted a diagnosis of diabetes mellitus, type II in 2005 and said there were no recognized complications of diabetes mellitus.  The April 2015 examiner concluded that the Veteran's diabetes mellitus was less likely than not incurred in or caused by an in-service injury, event or illness.  The examiner's rationale was the Veteran's diabetes mellitus occurred from age and obesity.  The examiner noted that the Veteran's hypertension had an unknown etiology, and that hypertension does not cause issues with insulin and diabetes mellitus.  This opinion is inadequate as it noted a diagnosis of diabetes in 2005 but failed to address the January 2002 Mount Vernon VAMC note that diagnosed the Veteran with diabetes four years prior.    

An addendum opinion was obtained in August 2015 to supplement the April 2015 examiner's opinion.  The August 2015 opinion is unsigned and the provider is not identified.  Thus, the Board is unable to conclude if it was provided by someone competent to provide medical opinions.  

The opinion is also inadequate because it does not appear to consider all the pertinent evidence.  The provider concluded that the Veteran's diabetes mellitus, type II was not aggravated by his hypertension because both conditions have been well controlled and the Veteran showed "no end-organ damage from his diabetes such as retinopathy."  However, an April 2015 Mount Vernon VAMC note indicated that the Veteran had nonproliferative diabetic retinopathy, right eye; a complication of diabetes.  The opinion provider also failed to address the medical literature that discussed how hypertension accelerates the course of microvascular and macrovascular complications of diabetes.  The addendum opinion refers to a "recent review of the internet" that revealed "this exact question" was posed to a physician; however, there is no indication that the facts of the Veteran's situation are the same.  Reference to a generic question is not sufficient.  

Another opinion must be provided on remand and the provider must be identified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the August 2015 VA examiner who wrote the opinion in connection with the Veteran's claim for service connection for diabetes mellitus, type II, and request a clarifying addendum opinion.  The Veteran's claims file and copies of all pertinent records must be reviewed by the examiner in conjunction with the examination.  

After a review of the record, the examiner should identify the most likely etiology of the Veteran's diabetes.  Specifically addressing: 

(a)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes is related to the Veteran's period of service. 

(b)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes is proximately due to or the result of the Veteran's service-connected hypertension. 

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or higher) that the currently diagnosed diabetes was aggravated (permanent worsening beyond normal progression) by the Veteran's service-connected hypertension.  The examiner should address whether any aggravation of the Veteran's diabetes is proximately due to or the result of his service-connected hypertension and not due to the natural progress of the disease.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of diabetes present (i.e., a baseline) before the onset of the aggravation.

A full rationale must be provided for all stated medical opinions that reflect consideration of all lay and medical evidence.  In providing an opinion, the examiner should address the medical literature, referenced in the Veteran's October 2014 Informal Hearing Presentation that discusses the complex relationship between diabetes and hypertension, how hypertension accelerates the course of microvascular and macrovascular complications of diabetes and that hypertension often precedes diabetes mellitus, type II and vice versa; and, the April 2015 Mount Vernon VAMC note indicating the Veteran had trace nonproliferative diabetic retinopathy.  

If the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

If the August 2015 examiner is no longer available or if that examiner or the AOJ finds that a new examination is necessary the Veteran should be scheduled for a VA examination.  The subsequent examiner should also be asked to answer the questions posed above.  

The provider of the opinion must be specifically identified.  
 
3.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

